JONES, P. J., Concurring.
I concur in the disposition and judgment.
I agree with the majority to the extent my colleagues hold that the first and 13th causes of action alleged in plaintiffs’ complaint arise, at least in part, from protected activity and that the first prong of the anti-SLAPP statute (Code Civ. Proc., § 425.16)1 has been satisfied. I also agree plaintiffs failed to carry their burden of demonstrating it was probable they would prevail on either cause of action and, accordingly, the trial court should have granted defendants’ motion to strike.
However, I respectfully disagree with my colleagues’ criticism of the rule articulated in Mann v. Quality Old Time Service, Inc. (2004) 120 Cal.App.4th 90 [15 Cal.Rptr.3d 215] (Mann), and decline to join their offer of an alternative to what I view as the long-established prong-two analysis expressed by Mann and more recently by our Supreme Court in Oasis West Realty v. Goldman (2011) 51 Cal.4th 811 [124 Cal.Rptr.3d 256, 250 P.3d 1115] (Oasis). My colleagues posit that “the question arises whether the plaintiff can satisfy this [prong two] burden by showing it could prevail based on any of the allegations underlying the cause of action, or whether the plaintiff must show it could prevail based on the allegations of protected activity alone.” (Maj. opn., ante, at p. 1195.) I view it as settled law that a plaintiff can satisfy his burden by showing-he can prevail on any of the allegations underlying the cause of action and so I cannot join the majority’s view that a plaintiff “basing liability on both protected activity and unprotected activity should have to establish a probability of prevailing as to his or her attack on the activity the statute was designed to protect—protected activity—nothing more than that, and nothing less.” (Maj. opn., ante, at p. 1199.)
As is relevant here, the issue in Mann was how the anti-SLAPP statute should be applied to a cause of action that seeks relief based on allegations of *1217both protected and unprotected conduct. The Mann court resolved that issue as follows: “The Legislature enacted section 425.16 to address problems created by meritless lawsuits brought to harass those who have exercised their First Amendment constitutional rights of free speech and petition. [Citations.] However, a cause of action may only be stricken under the anti-SLAPP statute if it arises from protected speech or petitioning activity and lacks even minimal merit. [Citation.] Where a cause of action refers to both protected and unprotected activity and a plaintiff can show a probability of prevailing on any part of its claim, the cause of action is not meritless and will not be subject to the anti-SLAPP procedure, [f] Stated differently, the anti-SLAPP procedure may not be used like a motion to strike under section 436, eliminating those parts of a cause of action that a plaintiff cannot substantiate. Rather, once a plaintiff shows a probability of prevailing on any part of its claim, the plaintiff has established that its cause of action has some merit and the entire cause of action stands. Thus, a court need not engage in the time-consuming task of determining whether the plaintiff can substantiate all theories presented within a single cause of action and need not parse the cause of action so as to leave only those portions it has determined have merit.” (Mann, supra, 120 Cal.App.4th at p. 106, italics added & omitted.)
The portion of the Mann decision that I have italicized captures what I believe is a critical point that should inform our interpretation of prong two of section 425.16. Section 425.16 was enacted to address the problem of SLAPP suits, i.e., suits that are designed to prevent citizens from exercising their political rights or to punish those who have done so. (Church of Scientology v. Wollersheim (1996) 42 Cal.App.4th 628, 645 [49 Cal.Rptr.2d 620], disapproved on other grounds in Equilon Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53, 68, fn. 5 [124 Cal.Rptr.2d 507, 52 P.3d 685].) The legislative history of the section makes this clear (see, e.g., Sen. Comi on Judiciary, Rep. on Sen. Bill No. 1264 (1991-1992 Reg. Sess.) Feb. 25, 1992, pp. 3-5), and as far as I can determine, every published case that has analyzed section 425.16 has described it as an anti-SLAPP statute. (See, e.g., Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal.4th 260, 278 [46 Cal.Rptr.3d 638, 139 P.3d 30]; Lucky United Properties Investment, Inc. v. Lee (2010) 185 Cal.App.4th 125, 130 [110 Cal.Rptr.3d 159].) But one of the defining characteristics of a SLAPP suit is its lack of merit. As one of the early cases interpreting section 425.16 explained, “SLAPP suits are brought to obtain an economic advantage over the defendant, not to vindicate a legally cognizable right of the plaintiff. [Citations.] Indeed, one of the common characteristics of a SLAPP suit is its lack of merit. [Citation.] But lack of merit is not of concern to the plaintiff because the plaintiff does not expect to succeed in the lawsuit, only to tie up the defendant’s resources for a sufficient length of time to accomplish plaintiff’s underlying objective. [Citation.] As long as the defendant is forced to devote its time, energy and financial *1218resources to combating the lawsuit its ability to combat the plaintiff in the political arena is substantially diminished. [Citations.] ...” (Wilcox v. Superior Court (1994) 27 Cal.App.4th 809, 816 [33 Cal.Rptr.2d 446], disapproved on other grounds in Equilon Enterprises v. Consumer Cause, Inc., supra, 29 Cal.4th at p. 68, fn. 5.)
When the Legislature enacted section 425.16, it sharpened its focus somewhat by applying the statute not just to SLAPP suits, but to causes of action that can be characterized as SLAPP’s. This is demonstrated by the wording of the statute itself; “A cause of action against a person arising from any act of that person in furtherance of the person’s right of petition or free speech under the United States Constitution or the California Constitution in connection with a public issue shall be subject to a special motion to strike . . . .” (§ 425.16, subd. (b)(1).) But in my view, whether the challenge is to a SLAPP suit or a SLAPP cause of action, the essential characteristic of a SLAPP remains the same; it is meritless.
The Mann court relied on this fact when determining how the anti-SLAPP statute should be applied to a cause of action that includes allegations of both protected and unprotected conduct. The court noted that section 425.16 was “enacted ... to address problems created by meritless lawsuits” and that a cause of action may be stricken under the anti-SLAPP statute only if it “lacks even minimal merit.” (Mann, supra, 120 Cal.App.4th at p. 106.) Therefore, the court reasoned that when “a cause of action refers to both protected and unprotected activity and a plaintiff can show a probability of prevailing on any part of its claim, the cause of action is not meritless and will not be subject to the anti-SLAPP procedure.” (Ibid.)
The Mann court’s analysis of this issue has been followed by other courts and has been the unchallenged law of this state for several years. (See, e.g., A.F. Brown Electrical Contractor, Inc. v. Rhino Electric Supply, Inc. (2006) 137 Cal.App.4th 1118, 1124-1125 [41 Cal.Rptr.3d 1]; Platypus Wear, Inc. v. Goldberg (2008) 166 Cal.App.4th 772, 786 [83 Cal.Rptr.3d 95].) Critically, and as the majority concedes, the Mann court’s analysis of this issue has now been adopted by our Supreme Court. (See Oasis, supra, 51 Cal.4th at p. 820.)
The majority correctly summarizes the procedural background of Oasis but questions the applicability of the decision to a mixed cause of action, because “Oasis apparently did not involve a mixed cause of action.” (Maj. opn., ante, at p. 1211.) Nevertheless, because the majority finds “no suggestion in Oasis that our Supreme Court would not also approve of Mann in the context of a mixed cause of action,” it appropriately “follow[s] the rule pronounced by our Supreme Court.” (Maj. opn., ante, at p. 1212.) In my view, the premise for the majority’s concern is flawed. While the majority states that *1219“Oasis apparently did not involve a mixed cause of action” our Supreme Court did not reach that conclusion. The Oasis court declined to conduct a first-prong anti-SLAPP statute analysis and therefore we have no way of knowing whether any of the causes of action at issue in that case could be characterized as mixed.
The majority also questions whether the adoption of the Mann rule in Oasis is consistent with the Supreme Court’s decision in Taus v. Loftus (2007) 40 Cal.4th 683 [54 Cal.Rptr.3d 775, 151 P.3d 1185] (Taus). (Maj. opn., ante, at pp. 1208-1210.) In Taus, the plaintiff sued the defendants for investigating, publishing and publically discussing her background and private life without her consent. (Taus, at p. 689.) The defendants filed a motion to strike under the anti-SLAPP statute and the trial court granted the motion as to some of the causes of action that had' been alleged but not others. (Id. at p. 702.) The defendants appealed, and the Court of Appeal evaluated the individual factual claims contained within the causes of action that were at issue and ruled that the lawsuit could go forward based on four of those claims. (Id. at p. 711.) Only the defendants filed a petition for review; therefore, the issue before our Supreme Court was quite narrow: “whether the Court of Appeal properly concluded that dismissal under the anti-SLAPP statute was improper with regard to . . . four incidents or conduct allegedly engaged in by one or more of the defendants.” (Ibid.) Our Supreme Court evaluated those four incidents at length and mled the anti-SLAPP motion should have been granted as to three of them, but that the action could proceed as to one of them. (Id. at p. 742.) Taus never analyzed the propriety of striking some, but not all, alleged wrongful acts supporting a cause of action.
The majority “would think that Taus would be the death knell for the rule ventured ... in Mann” because “[i]n evaluating the probability of prevailing on assertions of liability based on protected activity, the court in Taus looked at whether those assertions—not any others in the purported cause of action or count—had any merit.” (Maj. opn., ante, at p. 1210.) In my view, it is apparent why the Supreme Court looked only at the four grounds of liability that had been asserted and not any others. That was the only issue before the court. The narrow focus of Taus and the court’s narrow ruling was simply a product of the procedural posture of the case. '
Additionally, as I noted recently, “the SLAPP statute has been litigated heavily since its enactment in 1992 (Stats. 1992, ch. 726, § 2, p. 3523), and the Legislature has not hesitated to amend the statute when it believed courts were interpreting it incorrectly. (See, e.g., Stats. 2005, ch. 535, § 3, p. 4123 [‘It is the intent of the Legislature, in amending subdivision (f) of Section 425.16 of the Code of Civil Procedure, to overrule the decisions in Decker v. U.D. Registry, Inc. (2003) 105 Cal.App.4th 1382,1387-1390 [129 Cal.Rptr.2d 892], and Fair *1220Political Practices Commission v. American Civil Rights Coalition, Inc. (2004) 121 Cal.App.4th 1171, 1174-1178 [18 Cal.Rptr.3d 157].’].) Furthermore, because the Legislature has amended section 425.16, twice since Mann was decided (see Stats. 2005, ch. 535, § 1, p. 4120; Stats. 2009, ch. 65, § 1), the doctrine of legislative acquiescence has application. (See Olmstead. v. Arthur J. Gallagher & Co. (2004) 32 Cal.4th 804, 816 [11 Cal.Rptr.3d 298, 86 P.3d 354].)” (Haight Ashbury Free Clinics, Inc. v. Happening House Ventures (2010) 184 Cal.App.4th 1539, 1554-1555 [110 Cal.Rptr.3d 129].)
Under these circumstances, I see no reason to criticize an analysis that is consistent with the statute’s goal as expressed in its legislative history, is a reasonable vehicle to promptly and efficiently identify and dismiss unmeritorious lawsuits or causes of action, has been approved by our Supreme Court, and has withstood the test of time.
Because the majority reaches a different conclusion, I must respectfully concur only in the result.
A petition for a rehearing was denied on July 26, 2011, the opinion was modified to read as printed above. Jones, R J., was of the opinion that the rehearing should be granted. Respondents’ petition for review by the Supreme Court was denied October 26, 2011, S195503. Kennard, J., was of the opinion that the petition should be granted.

 All further statutory references are to the Code of Civil Procedure.